DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removable right and left side of the inner membrane described in claim 2 and pressure sensors embedded in the post operative pillow described in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davison et al. U.S. Publication No. (2006/0157064 A1).
With respect to claim 1, Davison et al. discloses a post-operative bilateral compression device (shown in figs.5 and11-17) comprising: 
a central cavity (A, fig.11) presented by an outerwall (12) and a circumscribing sidewall (where element 14 is located in fig.5), the circumscribing sidewall (where element 14 is located) presenting a contoured surface [0070]; 
a band (20) secured to the circumscribing sidewall for securing the post-operative bilateral compression device during use; and 
a post-operative pillow or pad (26) received by the central cavity (A, fig.11) and further comprising an outer membrane (39, fig.13) separated by an inner membrane (39, fig.13) and 

    PNG
    media_image1.png
    443
    513
    media_image1.png
    Greyscale


With respect to claim 5, Davison et al. discloses the post-operative pillow provides reduced central compressive force.  In [0080] Davison et al. discloses the "dynamic tension" which strap 20 and gasket 18 work together to achieve is the key to the long-term wearing comfort of the apparatus of the present invention. Furthermore, the strap (20) is formed of an elastic material which would provide some level of force to the eyewear thereby providing a surrounding compressive force towards a post-operative surgical site without compromising interference to the capillary blood vessels of the skin and blood supply to glands and structure in the area surrounding the eyes [0079].
With respect to claim 6, Davison et al. discloses the circumscribing sidewall presents a sealing surface (element 22 having an aperture for insertion of strap 20) which extends along the post-operative surgical site. 
With respect to claim 9, Davison et al. discloses the band further comprises a plurality of indicia which allow for quantitative adjustment of the central compressive force [0081, the strap utilizes VELCRO, hook and loop fasteners which would allow for quantitative adjustment of the central compressive force].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davison et al. as applied to claim 1 above, and further in view of de Juan, JR et al. U.S. Publication No. (20130025606 A1).

With respect to claim 4, Davison et al. substantially discloses the invention as claimed except the inner membrane has a coating.
de Juan, JR et al., however teaches a conformable therapeutic shield comprising a covering 100 may comprise a wettable surface coating 130 disposed on at least the upper side of the covering, such that the tear film of the patient is smooth over the covering and the patient can see. The wettable surface coating may comprise a lubricious coating for patient comfort, for example to lubricate the eye when the patient blinks [0327].  
In view of the teachings of de Juan, JR et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inner membrane of Davison et al. by incorporating a coating to the inner membrane for patient comfort, for example to lubricate the eye when the patient blinks.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davison et al. as applied to claim 1 above, and further in view of Saylor U.S. Publication No. (20120137414 A1).
With respect to claim 8, Davison et al. substantially discloses the invention as claimed except the outer membrane provides visibility through said post-operative bilateral compression device.  
Saylor however, teaches in eyewear (figs.1-17), and more particularly to an eyewear system with a stack of peel away membranes (17) positioned on the posterior surface of a goggle lens (abstract) that are transparent [0009].
In view of the teachings of Saylor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outer membrane of Davison et al. having a transparent material that will provide visibility through the post-operative bilateral compression device in order to provide information regarding the condition of the user’s eyes.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davison et al. as applied to claim 1 above, and further in view of Sternberg et al. U.S. Patent No. (5,879,292).
With respect to claim 10, Davison et al. substantially discloses the invention as claimed except a plurality of pressure sensors embedded in the post operative pillow for quantitative adjustment of said central compressive force.  
Sternberg et al. however, teaches a bandage particularly useful as an eye patch and includes a pad member that is positionable in contact with the patient. Preferably, the pad is positioned over an eye of the patient to completely block that eye's sight ([Col.2], lines 33-68). 
In view of the teachings of Sternburg et al., it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify the post operative pillow by incorporating pressure sensor embedded in the post operative pillow for quantitative adjustment of said central compressive force for monitoring the pressure of the eyes of the user.  
The combination of Davison et al./Sternberg et al. substantially discloses the invention as claimed except a plurality of pressure sensors, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate additional pressure sensors for monitoring the general health conditions of the user’s eyes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davison et al. as applied to claim 1 above, and further in view of Leonardi U.S. Patent No. (5,183,059).
With respect to claim 11, Davison et al. substantially discloses the invention as claimed except the band includes a receiver for receipt of a compression measurement tool for quantitative adjustment of said central compressive force.
Leonardi however, teaches an eye shield retention system (fig.9) comprising bands or retention strap (300) comprising a receiver (341 or 340) capable of receipting a compression measurement tool for quantitative adjustment of said central compressive force.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/000,037 (reference application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claim is merely broader than the pending claim. Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).
All of the limitations of claims 2-10 can be found in claims 2-10 of co-pending application no. (17/000,037).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786